United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3222
                         ___________________________

                 Wayne B. Holstad; Northwest Title Agency, Inc.

                       lllllllllllllllllllllPetitioners - Appellants

                                            v.

                         United States Department of Labor

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                               Submitted: June 6, 2022
                                Filed: June 17, 2022
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Wayne Holstad and Northwest Title Agency, Inc. (Northwest) appeal the
district court’s1 affirmance of a decision of the Department of Labor’s Administrative

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
Review Board (ARB), which found that they had violated the Service Contract Act
(SCA) and ordered them to pay outstanding fringe benefits.

       Upon careful review, see Northport Health Servs. of Ark., LLC v. United States
HHS, 14 F.4th 856, 866 (8th Cir. 2021) (appellate court reviews de novo district
court’s decision on whether agency action violated Administrative Procedure Act);
Williams v. United States Dep’t of Labor, 697 F.2d 842, 844 (8th Cir. 1983) (noting
narrow standard of review in SCA cases); 5 U.S.C. § 706(2)(A) (reviewing court shall
hold unlawful and set aside agency action, findings, and conclusions that are
arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law);
41 U.S.C. §§ 6707(a), 6507(e) (administrative findings of fact in SCA proceedings
are conclusive in federal court if supported by preponderance of evidence), we reject
appellants’ arguments for reversal. Specifically, we conclude that the ARB did not
err in concluding that Northwest violated the SCA’s fringe benefits requirement by
failing to pay its employees required health and welfare benefits, see 41 U.S.C.
§ 6703(2) (providing that federal contractors must pay service employees engaged in
the performance of contract work certain fringe benefits); that Holstad was a “party
responsible” under the statute, see 41 U.S.C. § 6705(a) (“A party responsible for a
violation of a contract provision required under [the SCA] is liable for an amount
equal to the sum of any deduction, rebate, refund, or underpayment of compensation
due any employee engaged in the performance of the contract.”); and that the
administrative complaint was timely, see 29 C.F.R. 4.187(c) (SCA is not subject to
statute of limitations in Portal-to-Portal Act, and contains no prescribed period within
which action must be instituted).

      Accordingly, we affirm.
                     ______________________________




                                          -2-